Title: To George Washington from Oliver Wolcott, Jr., 13 June 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Departmt June 13th 1795.
          
          The Secretary of the Treasury has the honor to submit to the consideration of the President of the United States an account of David Lenox, late marshal of Pennsylvania, amounting to twelve hundred and thirty three Dollars.
          The two first charges respect a reasonable compensation for the services of the said Marshal on a journey to the Western Counties of Pennsylvania, including the expenses which attended his return to Philadelphia in company with Genl John Neville.
          The two last charges embrace the expenses, & a compensation for the said Marshal, while attending the District Judge, & Attorney for the District of Pennsylvania, during the late military expedition against the Insurgents.
          As there is no specific appropriation for discharging this demand, it appears to be expedient, if the President is so pleased to direct, that payment be made out of the Fund provided for defraying the Contingent Expenses of the Governmt of the U. States. All which is most respectfully submitted
          
            Oliv: Wolcott Jr.Secy of the Treasy
          
        